Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group (II), with the addition of lung cancer as the elected patient population is maintained.   

Claim Status
Claims 1-3 and 8-11 are canceled. Claims 4-7 are pending and examined in light of the elected of lung cancer. 

Action Summary
Claims 4-6 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are maintained. 
Claims 4-7  rejected under 35 U.S.C. 103 as being un-patentable over Jorcyk et al. (US2015/0093391 A1) are maintained. 

Response to Amendment
The Declaration by Samir N. Khleif under 37 CFR 1.132 filed 08/26/2021 is insufficient to overcome the rejection of claims 4 and 6 because the Declaration does not demonstrate that 

Claim Rejections – Improper Markush Group
Claims 4-6 stand rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature for the following reasons:  
Claim 1 recites chemical compound specie alternatives which are in different recognized physical classes, and the Markush list embraces different chemical compounds that do not 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
4


    PNG
    media_image2.png
    311
    501
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


These compounds encompass many different compounds that belong to different classes. 
For example, the fourth compound is known to have binding activity against trypanothione reductase. The fifth compound is known to have lowest binding energy in LANCL2. and the specification indicates the claimed compounds are PD-1 modulators. 
There is nothing common to the Marksh alterative compounds. The compounds claimed are substantially structurally different. Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the recited compounds share a common use of PD-1. As shown by the Declaration filed on 08/26/2021, the compounds of the pending claims all possess PD-1 modulating activity through engaging with PD-1 receptor and sending activating signals in T cells. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the Declaration shows that the claimed compound possess PD- modulating activity. and that is essential to a common use. Again, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). For example, in Harnisch, the claims were directed to a Markush group of coumarin derivatives disclosed to be useful as dyes. The claimed coumarin derivatives were not members of a recognized chemical class, encompassing "polyfused N-heterocyclics, cyclic, acyclic and aromatic amines, aryloxyalkylamines, amides, sulfonamides, [and] phthalimides" among others. Harnisch, 631 F.2d at 718, 206 USPQ at 302. Furthermore, they were not members of an art-recognized class ("[n]owhere in the record has it been established or even alleged that the variety of compounds included within the explicit scope of the claims are recognized by the art as being functionally equivalent" (Id.)). However, the court found that the Markush grouping was proper because the claimed compounds, viewed as a whole, all share a coumarin group and the property of being a dye. See also In re Jones, 162 F.2d 479, 481 (1947). See also Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)). In the present case, the “single structural similarity” and the “commune Use” 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 stand rejected under 35 U.S.C. 103 as being un-patentable over Jorcyk et al. (US2015/0093391 A1).
Jorcyk et al. teaches a method of treating cancer or metastasis is provided involving administering at least one oncostatin M (OSM) antagonist to a subject, wherein the subject has been diagnosed with cancer, see Abstract. Moreover, Jorcyk et al. teaches several of OSM inhibitors such as NSC-127133 having the following structure:

    PNG
    media_image4.png
    389
    632
    media_image4.png
    Greyscale
, see page 28. This compound is the same as the third compound recited in the claims. Furthermore, Jorcyk et al. teaches lung cancer as one of the cancers see para [0141]. Jorcyk et al. teaches OSM is produced primarily by cells of immune system and, has been target for disease associated with autoimmune disorders and cancer, specifically lung cancer metastases, see para [0008] & [0018]. 
	While Jorcyk et al. does not specifically teaches  compound NSC-127133 for treating lung cancer, a person of ordinary skill in the art would have found it obvious to use compound NSC-127133 as one of the OSM antagonists for treating lung cancer. One would have been motivated to do so based on the teaching of Jorcyk et al. One would reasonably expect the compound NSC-127133 to effectively treat lung cancer with success. 
	Accordingly, Jorcyk et al. does not teach the method can induce or promote T-cell activation and immune response, However, promotion or T-cell activation and immune response which simply express the intended result of the method step positively would naturally flow from  the method of Jorcyk et al.
Applicant’s argument and Response to Applicant’s argument
Applicant argues Jorcyk teaches a laundry list of compounds that they believe to be OSM antagonists. All of the experimental evidence in Jorcyk is concerned with showing binding capacity of potential OSM antagonists. The remainder of the Examples were prospective studies In response, the Examiner finds Applicant’s argument not persuasive. Just because Jorcyk does not specifically teach NSC127133 is not one of the top ten OSM antagonists does not mean NSC127133 is not an effective OSM antagonist. In fact, Jorcyk clearly teaches NSC127133 (claimed compound) as one of the OSM antagonists and lung cancer among the list of diseases. The diseases taught by Jorcyk appear to link by the same mechanism, i.e., OSM mediated disease. As such, one would reasonably expect NSC127133 as an OSM antagonist to effective treat any diseases linked by increased expression of OSM receptors such as lung cancer, see para [0165]. 

 
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628